DETAILED ACTION
The present application has been made of the record and currently claims 1-4, 8, 10-11, 15-17, 19, and 21-28 are rejected and claims 5-7, 9, 12-14, 18, and 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, 10-11, 15-17, 19, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 10-11, 15-17, 19, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alvenius (GB 859,239) in view of Bronnert (U.S. Patent No. 8,371,623).
In regards to claim 1, Alvenius discloses a cam clamp assembly comprising a first arcuate segment having a first arcuate portion (see annotated Figs. 5 and 6 below) and a first extension (see annotated Fig. 5) extending from the first arcuate portion,
 a second arcuate segment having a second arcuate portion (see annotated Fig. 5) and a second extension (see annotated Fig. 5) extending therefrom, the first and second arcuate segments coupled together for movement with respect to one another distal the first extension and the second extension (see annotated Fig. 5); 
a link (see annotated Fig. 5) insert having a first end and a second end (see annotated Fig. 5), the first end pivotally coupled to the second extension (see element 10 where its pivotally coupled to second extension) for movement of the link insert about a second extension pivot axis; 
the first extension including an inclined portion (considered as 14 in Fig. 5) that extends in a direction away from the first arcuate portion and away from the second extension; 
a cam member pivotally coupled to the link insert proximate the second end of the link insert (see element 12 in Fig. 5), the cam member having a cam surface contacting both a portion of the first arcuate segment at a second contact line and the inclined of the first extension portion at a first contact line (see annotated Fig. 5) when the cam is in the semi-open position (see annotated Figs. 4 and 5); 
wherein the cam surface has a first profile that is different than a second profile of the inclined portion of the first extension (see annotated Fig. 5 where the cam and inclined portion are different);

However, Bronnert discloses a similar cam clamp, wherein a cam is in continuous contact with a first arcuate segment and a first extension of the cam clamp (see Col. 7, Lines 5 – 11); and 
the cam is offset by a certain degree to allow variable compression between the cam member and first extension and arcuate segment; 
wherein the predefined compression is used to allow sufficient sealing force to seal the fitting components to one another without creating excessive force that might misalign or damage the fitting components (see Col. 7, Lines 12 – 17). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the cam system of Alvenius with the cam system of Bronnert to provide the additional benefit of allowing a predefined compression between the first arcuate segment and extension (see Col. 7, Lines 12 – 17) to prevent inconsistent compression which often leads to misalignment of the ferrules and/or gasket and leakage at the fitting (see Col. 1. Lines 39 – 40) wherein such substitution for one known cam system for another would obtain predictable results. 
In regards to the cam not being in continuous contact with a first arcuate segment and a inclined portion of first extension of the cam clamp, it is inherent that the cam system of Bronnert would be in continuous contact with the first arcuate segment and inclined portion because the cam is circular in nature and it is a feature provided by the cam system (see Col. 7, Lines 5 – 11);

In regards to claim 8, Alvenius discloses a cam clamp assembly comprising a first arcuate segment having a first arcuate portion (see annotated Figs. 5-6 above hereinafter) and a first extension (see annotated Fig. 5) extending from the first arcuate portion, the first extension having an inclined portion (see annotated Fig. 5), 
a second arcuate segment having a second arcuate portion (see annotated Fig. 5) and a second extension (see annotated Fig. 5) extending from the second arcuate portion, the first and second arcuate segments movably coupled together distal the first extension and the second extension (see annotated Fig. 5); 
a link having a second extension pivot axis (considered as 10 in Fig. 5) and a pivot pin (considered as 12 in Fig. 5) spaced from the second extension pivot axis, 
a link line (see annotated Fig. 5) being defined by the second extension pivot axis and the pivot pin, the link being pivotally coupled to 9Atty. Dkt. No.: E110-108 the second extension at the second extension pivot axis and the link being pivotally coupled to a cam at the pivot pin (see annotated Fig. 5); 
a handle (see annotated Fig. 5) extending from the cam, the cam having a cam surface being in contact with both the inclined portion at a first contact line on the first extension and a second contact line of the first arcuate portion as the handle is in a semi-open position (see annotated Fig. 5), 
wherein the first extension includes a first portion being planar at the inclined portion proximate the first contact line, 
but does not disclose the cam having a cam surface being in contact with both the inclined portion at a first contact line on the first extension and a second contact line of the first arcuate portion as the handle is moved from a closed position to an open position. 

the cam is offset by a certain degree to allow predefined compression between the cam member and first extension and arcuate segment, wherein the predefined compression is used to allow sufficient sealing force to seal the fitting components to one another without creating excessive force that might misalign or damage the fitting components (see Col. 7, Lines 12 – 17). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the cam system of Alvenius with the cam system of Bronnert to provide the additional benefit of allowing a predefined compression between the first arcuate segment and extension (see Col. 7, Lines 12 – 17) to prevent inconsistent compression which often leads to misalignment of the ferrules and/or gasket and leakage at the fitting (see Col. 1. Lines 39 – 40).
In regards to the cam not being in continuous contact with a first arcuate segment and a inclined portion of first extension of the cam clamp, it is inherent that the cam system of Bronnert would be in continuous contact with the first arcuate segment and inclined portion because the cam is circular in nature and it is a feature provided by the cam system (see Col. 7, Lines 5 – 11);

In regards to claim 10, Alvenius further discloses:
The cam clamp assembly of claim 8, wherein the first extension includes an upper surface (see annotated Fig. 5) that contacts the cam at the first contact line, 
wherein the upper surface includes a first region and a second region that is angled to the first region.

In regards to claim 11, Bronnert further discloses:
The cam clamp assembly of claim 10, wherein the handle (considered as 270 in Fig. 3B) has a free end moving between a closed position 
where a portion of the handle proximate the free end is in direct contact with the first arcuate portion (see Fig. 3C where it is inherent that the handle could contact the first arcuate member) and a semi-open position where the free end is not in direct contact with the first arcuate portion (see Fig. 3B).

In regards to claim 15, Alvenius in view of Bronnert further disclose:
The cam clamp assembly of claim 1, wherein the cam member remains in contact with and slides on the first arcuate portion at the second 10Atty. Dkt. No.: E110-108contact line of the first clamp arcuate segment and on the raised inclined portion at the first contact line as the cam member is rotated from a closed position toward an open position for a first amount of rotation.
It is inherent that the substitution of the cam system of Alvenius with the cam system of Bronnert would result in the cam member being in continuous contact with the first arcuate portion and raised incline because Bronnert discloses that the purpose of the cam is for it to be in continuous contact with both the first arcuate and incline portion (see Col. 7, Lines 5 – 11 of Bronnert).

In regards to claim 16, Bronnert further discloses:
The cam clamp assembly of claim 15, wherein a tension in the closed clamp assembly is gradually released as the cam member is rotated from the closed position toward the open position (see Col. 7, Lines 12 – 17).

	In regards to claim 17, Alvenius in view of Bronnert further discloses:
The cam clamp assembly of claim 16, wherein the cam member separates from the raised inclined portion when the cam is rotated beyond the first amount of rotation.
It is inherent that once the cam goes beyond the open position the cam member will separate from the incline portion since the incline portion is towards the end of the first extension. 

In regards to claim 19, Alvenius in view of Bronnert further discloses:
The cam clamp assembly of claim 8, wherein the cam remains in contact with and slides at the second contact line on the first arcuate portion of the first arcuate segment and at the first contact line on the inclined portion of the first extension as the cam is rotated from a closed position toward an open position for a first amount of rotation; and 
wherein the cam separates from the inclined portion when the cam is rotated beyond the first amount of rotation.
In regards to the cam separating, it is inherent that once the cam goes beyond the open position the cam member will separate from the incline portion. 
In regards to the cam remaining in contact, it is inherent that when the cam system of Bronnert is used, the cam continuously contacts the first arcuate segment and the extension throughout (see Col. 7, Lines 5 – 9 of Bronnert).

In regards to claim 21, Alvenius in view of Bronnert further discloses:
The cam clamp assembly of claim 1 wherein a line of force (considered as “Link Line” in annotated Fig. 5 of Alvenius) extends from the second extension pivot axis to a pivot pin 
In regards to between the first contact line and the second contact line during rotation of a handle of the cam member, it is inherent that when the cam system of Bronnert is used, the cam continuously contacts the first arcuate segment and the extension throughout (see Col. 7, Lines 5 – 9 of Bronnert).

	In regards to claim 22, Bronnert further discloses:
The cam clamp assembly of claim 1, wherein a center of the cam member is free of a pin which enables a larger surface of a second link end to fit inside the cam member to guide rotation of the cam (see Fig. 3B of Bronnert where the pin is not in the center of the cam; see Col. 3, Lines 28 – 32).

In regards to claim 23, Bronnert further discloses:
The cam clamp assembly of claim 1, wherein pivot pin moves in a circle concentric and is close to and spaced from a center of the cam member which amplifies a force of a handle of the cam member, a line of force extends from the second extension pivot axis to pivot pin and keeps the cam in contact with the first contact line and the second contact line during rotation of the cam member (see Col. 6, Lines 28 – 31).
	
In regards to claim 24, Bronnert further discloses:
The cam clamp assembly of claim 1, wherein a first line of force is defined from the second contact line to pivot pin and a second line of force is defined from the first contact line to the pivot pin,

It appears the structure of the cam system of Bronnert is identical to the cam system of the instant application, therefore, it appears the limitation is met (see Fig. 3B of Bronnert). 

	In regards to claim 25, Bronnert further discloses:
The cam clamp assembly of claim 1, wherein the link insert (considered as 226 in Figs. 3D) is formed from one flat piece with a first end and a second end, the first end having the second extension pivot axis, the second end, and a large partial disc with a pivot pin (see Col. 6, Lines 19 - 27).

In regards to claim 27, Alvenius in view of Bronnert further disclose:
The cam clamp assembly of claim 1, wherein the cam member is pivotally coupled to the link insert proximate the second end with a pivot pin and moves in circle concentric to a center of the cam member while the cam member remains in contact with the inclined portion and the first arcuate portion at the first contact line and second contact line and respectively.
In regards to cam remains in contact with the inclined portion and first arcuate portion, it is inherent that when the cam system of Bronnert is used, the cam continuously contacts the first arcuate segment and the inclined portion throughout (see Col. 7, Lines 5 – 9 of Bronnert).

In regards to claim 28, Bronnert further discloses:
The cam clamp assembly of claim 27, wherein the cam is circular and the cam member rotates about the cam center, the cam center does not move relative to the first contact line and the second contact line.
.  

Claims 2, 3, 4, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alvenius in view of Bronnert as applied to claim 1 above and in further view of Brushaber (U.S. Patent No. 5,988,694).
In regards to claim 2, Alvenius in view of Bronnert disclose the cam clamp assembly of claim 1, wherein a curve portion (see annotated Figs. 5-6 of Alvenius above hereinafter) is between the inclined portion and first arcuate portion (see annotated Fig. 5 of Alvenius), the first extension having a slot removably receiving the link insert therethrough (see Fig. 3B of Bronnert); 
the first extension member including an upper surface (see annotated Fig. 6 of Alvenius) proximate the slot along the first flat portion and angled to the inclined portion, 
wherein the upper surface of the inclined portion8Atty. Dkt. No.: E110-108 has a geometry different than the upper surface of the first portion (see annotated Fig. 5 of Alvenius), but does not disclose a flat portion between the inclined and arcuate portion. 
However, Brushaber discloses a similar cam clamp to Alvenius wherein the first extension includes a first flat portion between the raised portion and the first arcuate portion.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Alvenius such that the portion between the inclined and first arcuate portion is flat since Brushaber discloses in Fig. 5 that it is well known to have a cam clamp to comprise a flat portion. In addition, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).

In regards to claim 3, Bronnert further discloses: 
The cam clamp assembly of claim 2, wherein the cam includes a handle having a free end moving between a closed position, 
where a portion of the handle proximate the free end is in direct contact with the first arcuate portion (see Fig. 3C where it is inherent that the handle could contact the first arcuate member) and a semi-open position where the free end is not in direct contact with the first arcuate portion (see Fig. 3B).

In regards to claim 4, Alvenius in view of Bronnert disclose the cam clamp assembly of claim 1, wherein an upper surface of a first curved portion (see annotated Fig. 5 of Alvenius) of the first extension of the upper surface does not contact the cam surface when the a handle of the cam member is in the closed position (see note below); and 
wherein the upper surface of the inclined raised portion at the first contact line remains in contact with the cam surface when the handle is in the closed position but does not disclose the first curved portion being a first flat portion.
However, Brushaber discloses a similar cam clamp to Alvenius wherein the first extension includes a first flat portion between the inclined portion and the first arcuate portion, 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Alvenius such that the portion between the inclined and first arcuate portion is flat since Brushaber discloses in Fig. 5 that it is well known to have a cam clamp to comprise a flat portion (see Fig. 5). In addition, it has been held that a change of shape is In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
In regards to the first flat portion not contacting the cam surface, it is inherent that a circular cam surface would not be able to touch the flat portion and one of ordinary skill in the art would appreciate that if the cam was small enough to touch the flat portion, it would not be able to contact the first arcuate portion and incline portion at the same time, therefore teaching away from Bronnert. 
In regards to cam remains in contact with the inclined portion, it is inherent that when the cam system of Bronnert is used, the cam continuously contacts the first arcuate segment and the inclined portion throughout (see Col. 7, Lines 5 – 9 of Bronnert).

In regards to claim 26, Alvenius in view of Bronnert disclose the cam clamp assembly of claim 1, wherein Alvenius discloses wherein the first extension has a curved first portion and a second inclined portion defining a contact line, wherein the inclined portion is angled to the first portion enabling cam member to contact tangentially the inclined portion at the contact line, but does not disclose a flat first portion. 
However, Brushaber discloses a similar coupling to Alvenius wherein the first extension has a flat straight first portion and a second raised portion defining a contact line, 
wherein the raised portion is angled to the first portion enabling cam member to contact tangentially the inclined portion at the contact line.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Alvenius such that the portion between the inclined and first arcuate portion is flat since Brushaber discloses in Fig. 5 that it is well known to have a cam clamp to In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant disclosure. 
Percy et al. (GB 412,186) discloses a cam clamp with a first extension comprising an inclined surface. Stonestreet et al. (GB 956,114) discloses a cam clamp comprising a first extension with an incline surface. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                         
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679